16-10992-smb                      Doc 5860                  Filed 03/22/19 Entered 03/22/19 07:09:24   Main Document
                                                                         Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------- x
                                                           :
 In re:                                                    : Chapter 11
                                                           :
 SUNEDISON, INC., et al.,                                  : Case No. 16-10992 (SMB)
                                                           :
                                             1             : (Jointly Administered)
                   Reorganized Debtors.
                                                           :
 --------------------------------------------------------- x
                                              STIPULATED AND AGREED ORDER REGARDING
                                              CLAIM NO. 2202 FILED BY TRACEE COMSTOCK

                              This stipulated and agreed order (this “Stipulated Order”) is entered into by and

 between: (i) the above-captioned Reorganized Debtors (as defined in the confirmed Second

 Amended Joint Plan of Reorganization of SunEdison, Inc. and its Debtor Affiliates [Dkt. No.

 3735]) (collectively, the “Debtors”); and (ii) Tracee Comstock (the “Claimant” and, together

 with the Debtors, the “Parties”).



                                                             
 1
        The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax
        identification number are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
        Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
        First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
        Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena,
        Inc. (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC
        (5445); Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio
        Renewable Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC
        (1567); Sun Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential
        Services, LLC (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings
        1, LLC (6273); Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind
        Panhandle Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC
        (N/A); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind Holdings, LLC (N/A);
        Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE Waiawa Holdings, LLC
        (9757); SunE MN Development, LLC (8669); SunE MN Development Holdings, LLC (5388); SunE
        Minnesota Holdings, LLC (8926); Terraform Private Holdings, LLC (5993); SunEdison Products, LLC
        (3557); Hudson Energy Solar Corporation (1344); SunE REIT-D PR, LLC (2171); First Wind Energy, LLC
        (5519); First Wind Holdings, LLC (4445); Vaughn Wind, LLC (9605); Maine Wind Holdings, LLC (4825);
        SunEdison International Construction, LLC (6257); and EchoFirst Finance Co., LLC (1607). The address of
        the Reorganized Debtors’ corporate headquarters is Two City Place Drive, 2nd floor, St. Louis, MO 63141.
        Everstream HoldCo Fund I, LLC (9564) is a Debtor in the Chapter 11 Cases (as defined herein) but is not a
        Reorganized Debtor.
16-10992-smb     Doc 5860      Filed 03/22/19 Entered 03/22/19 07:09:24             Main Document
                                            Pg 2 of 6


                                           RECITALS

 The Chapter 11 Cases.

                A.     Beginning on April 21, 2016 (the “Petition Date”), SunEdison, Inc.,

 (“SUNE”) and certain of its affiliates commenced voluntary cases (collectively, the “Chapter 11

 Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the

 United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

 Court”).

                B.     On April 29, 2016, the United States Trustee formed an Official

 Committee of Unsecured Creditors in the Debtors’ Chapter 11 Cases (the “Committee”).

                C.     No trustee or examiner has been appointed in the Debtors’ cases.

                D.     On March 28, 2017, the Debtors filed their Joint Plan of Reorganization of

 SunEdison, Inc. and its Debtor Affiliates [Dkt. No. 2671] (as amended, the “Plan”) and

 corresponding disclosure statement [Dkt. No. 2672], each of which has been amended. Pursuant

 to an Order of this Court dated June 13, 2017 [Dkt. No. 3319], the Debtors’ Amended Disclosure

 Statement dated as of June 12, 2017 was approved [Dkt. No. 3314]. The Plan was confirmed by

 Order of this Court dated July 28, 2017 [Dkt. No. 3735]. The Plan’s Effective Date (as defined

 in the Plan) occurred on December 29, 2017 (the “Plan Effective Date”). See Docket No. 4495.

                E.     The Plan provides for, inter alia, the establishment of a trust (the

 “GUC/Litigation Trust”) that, as of the Plan Effective Date is, among other things, responsible

 for continuing and completing the claim reconciliation and objection process as to general

 unsecured claims.




                                                 2
16-10992-smb                       Doc 5860                 Filed 03/22/19 Entered 03/22/19 07:09:24    Main Document
                                                                         Pg 3 of 6


 The Disputed Claim.

                              F.             The Claimant is a former employee of the Debtors. In September 2016,

 the Claimant filed Claim No. 2202 (the “Claim”) against SUNE in the amount of $72,798

 allegedly owed on account of incentive compensation, severance, and restricted stock units: (i)

 $37,800 was asserted as a priority claim under 507(a)(4) of the Bankruptcy Code for incentive

 compensation allegedly owed; (ii) $34,998 was asserted as a priority claim under section

 507(a)(4) of the Bankruptcy Code for severance allegedly owed; and (iii) an unknown amount

 for restricted stock units in SUNE and its affiliate, Terraform Power, Inc. (“TERP”).

                              G.             On December 13, 2018, the Debtors filed the Reorganized Debtors’

 Objection to Claim No. 2202 filed by Tracee Comstock [Dkt. No. 5666] (the “Claim

 Objection”).2

                              H.             The Claimant submitted a response to the Claim Objection [Dkt. No.

 5690] (the “Claimant Response”).

                              I.             On January 5, 2019, the Claimant directed a letter to the Court [Dkt. No.

 5705] concerning this matter. The letter was docketed on January 10, 2019.

                              J.             A hearing was held to consider the Claim Objection on January 15, 2019.

                              K.             On February 5, 2019, the Debtors filed the Supplemental Declaration of

 Jeffrey Winnick In Support of the Reorganized Debtors’ Objection to Claim No. 2202 Filed by

 Tracee Comstock [Dkt. No. 5775].

                              L.             On February 6, 2019, the Court entered an Order [Dkt. No. 5777] that,

 among other things, granted the relief requested by the Debtors in connection with the Incentive

 Component and the restricted stock unit component of the Claim (the “February 6 Order”).


                                                             
 2
        Capitalized terms used but not defined herein shall have the meaning given to them in the Claim Objection.


                                                                          3
16-10992-smb         Doc 5860    Filed 03/22/19 Entered 03/22/19 07:09:24            Main Document
                                              Pg 4 of 6


                M.       On February 9, 2019, the Claimant directed a letter to the Court [Dkt. No.

 5793] concerning this matter. This letter was docketed on February 12, 2019.

                N.       A hearing was held to consider the Claim Objection on February 12, 2019.

                O.       On February 15, 2019, pursuant to the Court’s direction at the February

 12, 2019 hearing, the Debtors sent the Claimant a letter, advising her that the Court had

 scheduled a trial in connection with the Severance Component of the Claim for March 19, 2019.

                P.       The Debtors continue to dispute the Claimant’s contentions with regard to

 the Incentive Component and to the RSU component of the Claim given that the RSUs remained

 unvested at the time that the Claimant left employment with the Debtors.

 The Settlement.

                Q.       Following discussions and reconciliation and an exchange of information

 by and between the Parties regarding the validity, amount and priority of the Claim, the Parties

 agree to the terms set forth in this Stipulated Order, as follows, subject to Bankruptcy Court

 approval:

        IT IS HEREBY STIPULATED AND AGREED THAT

                1.       The foregoing recitals are hereby fully incorporated into and made an

 express part of this Stipulated Order.

                2.       This Stipulated Order shall be effective upon the date a final, non-

 appealable order is entered by the Bankruptcy Court approving this Stipulated Order (the

 “Settlement Effective Date”).

                3.       The Claim is reduced and reclassified as an administrative claim in the

 amount of $5,000 (the “Allowed Administrative Claim”).




                                                   4
16-10992-smb         Doc 5860   Filed 03/22/19 Entered 03/22/19 07:09:24           Main Document
                                             Pg 5 of 6


                4.       Within fourteen (14) days of the Settlement Effective Date, the Debtors

 shall pay the Claimant $5,000 in full and final satisfaction of the Allowed Administrative Claim.

                5.       For the avoidance of doubt, except for the Allowed Administrative Claim,

 the Claimant waives and releases any right to assert that the Claim constitutes an administrative

 expense under Bankruptcy Code section 503 or entitled to priority under Bankruptcy Code

 section 507.

                6.       The Claim Objection shall be deemed withdrawn as resolved.

                7.       The Debtors and the Debtors’ claims and noticing agent are authorized

 and empowered to take all actions necessary to implement the relief granted in this Stipulated

 Order.

                8.       This Stipulated Order may be executed by the Parties in counterparts, each

 of which shall be deemed an original and evidence of this Stipulated Order may be exchanged by

 fax or by electronic transmission of a scanned copy of the signature pages or by exchange of

 originally signed documents.

                9.       Each person who executes this Stipulated Order represents that he or she is

 duly authorized to execute this Stipulated Order.

                10.      This Stipulated Order shall be immediately effective upon its approval and

 entry by the Bankruptcy Court in accordance with the terms set forth herein. The fourteen-day

 stay imposed by Bankruptcy Rule 6004(h), to the extent applicable, is hereby waived.




                                                  5
16-10992-smb      Doc 5860      Filed 03/22/19 Entered 03/22/19 07:09:24            Main Document
                                             Pg 6 of 6


                11.     This Court shall retain jurisdiction with respect to all matters arising from

 or related to the implementation or interpretation of this Stipulated Order.

 Dated: March 3, 2019

 SUNEDISON, INC., ET AL.                          TRACEE COMSTOCK
 Reorganized Debtors                              Individually,
 By their Co-Counsel                              On his her behalf:
 TOGUT, SEGAL & SEGAL LLP

 By:


 /s/ Frank A. Oswald                              /s/ Tracee Comstock
 FRANK A. OSWALD                                  TRACEE COMSTOCK
 A Member of the Firm                             318 South Main Street
 One Penn Plaza, Suite 3335                       Mapleton, Utah 84664
 New York, New York 10119                         (801) 358-0779
 (212) 594-5000



                            SO ORDERED this 21st day of March 2019
                                  in New York, New York


                               /s/ STUART M. BERNSTEIN
                           HONORABLE STUART M. BERNSTEIN
                           UNITED STATES BANKRUPTCY JUDGE




                                                  6
